In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-454 CR

NO. 09-04-455 CR

____________________


GODFREY SAXON NOBLES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 88481 and 90545




MEMORANDUM OPINION (1)
	Godfrey Saxon Nobles was convicted of the offense of deadly conduct in Cause No.
88481 and was convicted of sexual assault on a child in Cause No. 90545.  Nobles filed
notice of appeal on October 20, 2004.  In each case, the trial court entered a certification
of the defendant's right to appeal in which the court certified that this is a plea-bargain
case, and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court's certifications have been provided to the Court of Appeals by the district clerk.
	On October 27, 2004, we notified the parties that the appeal would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered December 8, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.